Citation Nr: 0201266	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  96-18 389	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Evaluation of patellofemoral syndrome of the right knee, 
rated as 10 percent disabling from February 1, 1995, and as 
30 percent disabling from June 20, 2000.  

2.  Evaluation of patellofemoral syndrome of the left knee, 
rated as 10 percent disabling from February 1, 1995, and as 
20 percent disabling from June 20, 2000.  

3.  Evaluation of duodenal ulcer, rated as noncompensable 
from February 1, 1995, and as 10 percent disabling from 
November 2, 1999.  

4.  Evaluation of right ulnar neuropathy, rated as 10 percent 
disabling from February 1, 1995.  

5.  Evaluation of left ulnar neuropathy, rated as 10 percent 
disabling from February 1, 1995.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had certified active service from July 1970 to 
July 1973 and from June 1977 to January 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision on the veteran's original 
claim for benefits by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  

In December 1998, a hearing was held before the Board Member 
making this decision.  A transcript of the hearing testimony 
is of record.

In May 1999, the Board remanded the case for further 
development.  The requested development has been completed.  
While the case was in remand status, the ratings for the 
right and left knees and the duodenal ulcer were increased, 
resulting in an increase from 40 percent to 70 percent in the 
combined rating for the service-connected disabilities.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  From February 1, 1995, to June 20, 2000, the veteran's 
right knee patellofemoral syndrome was manifested by pain, 
crepitus, flexion of 131 degrees and extension limited to 8 
degrees.  

3.  From June 20, 2000, the veteran's right knee 
patellofemoral syndrome was manifested by pain, crepitus, 
flexion of 110 degrees and extension limited to 20 degrees.

4.  From February 1, 1995, to June 20, 2000, the veteran's 
left knee patellofemoral syndrome was manifested by pain, 
crepitus, flexion of 127 degrees and extension limited to 7 
degrees.  

5.  From June 20, 2000, the veteran's left knee 
patellofemoral syndrome was manifested by pain, crepitus, 
flexion of 110 degrees and extension limited to 15 degrees.

6.  There is no subluxation, instability or laxity of either 
knee.  

7.  The veteran's duodenal ulcer has been mildly symptomatic 
since he was released from service on February 1, 1995.  At 
no time has it approximated a moderate or higher level of 
impairment.  

8.  The right ulnar neuropathy is manifested by complaints of 
pain, numbness and tingling radiating from the elbow to the 
ulnar aspect of the hand including the ring and little 
fingers; decreased pin and touch sensation in the ulnar half 
of the hand, including ring and little fingers and the ulnar 
aspect of the distal forearm; and a positive Tinel's sign at 
the elbow.  

9.  The right ulnar neuropathy is no more than mild.  

10.  The left ulnar neuropathy is manifested by complaints of 
pain, numbness and tingling radiating from the elbow to the 
ulnar aspect of the hand including the ring and little 
fingers; decreased pin and touch sensation in the ulnar half 
of the hand including ring and little fingers and the ulnar 
aspect of the distal forearm; and a positive Tinel's sign at 
the elbow.  

11.  The left ulnar neuropathy is no more than mild.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent rating 
for patellofemoral syndrome of the right knee were not met 
prior to June 20, 2000.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.400, 4.7, 4.71a, Diagnostic Code 5261 (2001).

2.  The criteria for a rating in excess of 10 percent rating 
for patellofemoral syndrome of the left knee were not met 
prior to June 20, 2000.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.400, 4.7, 4.71a, Diagnostic  Code 5261 (2001).

3.  The criteria for a rating in excess of 30 percent for 
patellofemoral syndrome of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.400, 4.7, 4.71a, Diagnostic 
Code 5261 (2001).

4.  The criteria for a rating in excess of 20 percent for 
patellofemoral syndrome of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.400, 4.7, 4.71a, Diagnostic 
Code 5261 (2001).

5.  The criteria for a 10 percent rating, but no higher, for 
service-connected duodenal ulcer are met from February 1, 
1995.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.400, 4.7, 4.114, 
Diagnostic Codes 7305, 7307 (2001).

6.  The criteria for a rating in excess of 10 percent for 
right ulnar neuropathy have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, including §§ 4.7, 4.123, 4.124, 
4.124a, Diagnostic Codes 8516, 8616, 8716 (2001).

7.  The criteria for a rating in excess of 10 percent for left 
ulnar neuropathy have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. Part 4, including §§ 4.7, 4.123, 4.124, 4.124a, 
Diagnostic Codes 8516, 8616, 8716 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The Board's May 1999 Remand presaged the pertinent 
evidentiary development which was subsequently codified by 
the VCAA and the implementing regulations.  Pursuant to the 
Board remand, the RO provided the veteran with the pertinent 
development required under the VCAA.  Additionally, the 
veteran was notified of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under the VCAA 
and the implementing regulations.

Specifically, the veteran's application for higher 
evaluations of his service-connected disabilities is 
complete.  38 U.S.C.A. § 5102.  The rating decision, 
statement of the case, and supplemental statement of the case 
notified the veteran of the evidence necessary to 
substantiate the claim, the evidence which had been received, 
and the evidence to be provided by the claimant.  38 U.S.C.A. 
§ 5103(a).

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  38 U.S.C.A. § 5103A(a)(1).  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1).

All relevant Federal records have been obtained.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3).  The service medical records are in 
the claims folder and VA records have been obtained.  
38 U.S.C.A. § 5103A(c).  The veteran has been examined by VA 
and a medical opinion rendered.  38 U.S.C.A. § 5103A(d).  The 
veteran has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  Notably, the appellant has not asserted that the 
case requires further development or action under VCAA or its 
implementing regulations.  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Ratings.  In considering the severity of a disability, the 
Board has reviewed the medical history of the veteran, 
including the service medical records.  38 C.F.R. §§ 4.1, 4.2 
(2001).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  

In Fenderson v. West, 12 Vet. App. 119 (1999) the United 
States Court of Appeals for Veterans Claims (Court) noted 
that changes in the severity of a disability, during the 
processing of the original claim, may require staged ratings.  
The RO has assigned such staged ratings in this case.

The Knees.  The evidence has shown arthritis.  The ratings 
for each knee contemplate arthritis with painful motion and 
are based on limitation of motion.  A higher for either knee 
would require that the disability manifest the criteria of 
one of the codes for rating the knee joint.

The General Counsel of the VA, in a precedent opinion dated 
July 1, 1997 (VAOPGCPREC 23-97), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  In this case, there is 
no evidence of instability.  On the October 1997 VA 
examination, there was no laxity of the right knee or of the 
left knee.  On the June 2000 examination of the veteran's 
knees, the physician specifically reported that there was no 
instability.  As there is no evidence of instability, a 
separate rating may not be assigned under Code 5257.

The Board has reviewed the other criteria for rating the knee 
and finds that there is no malunion of the femur ratable 
under Code 5255.  There is no ankylosis (bony fixation) 
ratable under Code 5256.  There is no cartilage impairment 
ratable under Codes 5258 or 5259.  There is no impairment of 
the tibia or fibula ratable under Code 5262.  There is no 
genu recurvatum ratable under Code 5263.

Considering limitation of bending or flexion, the rating 
criteria provides that where flexion is limited to 60 
degrees, the disability rating will be noncompensable.  Where 
flexion is limited to 45 degrees, the disability rating will 
be 10 percent.  Where flexion is limited to 30 degrees, the 
disability rating will be 20 percent.  Where flexion is 
limited to 15 degrees, the disability rating will be 30 
percent.  38 C.F.R. Part 4, Code 5260.  

In this case, there is no compensable limitation of flexion.  
On the October 1997 VA examination, the factors of 38 C.F.R. 
§§ 4.40 and 4.45 were considered in accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In Arnesen v. Brown, 8 Vet. 
App. 432 (1995), the Court applied the principles of DeLuca 
to the rating of knees.  Pain limited right knee flexion to 
131 degrees and left knee flexion to 127 degrees.  This does 
not approximate the limitation of flexion to 30 degrees, 
which is required for a higher rating.  38 C.F.R. § 4.7.  On 
the June 2000 VA examination, both knees had flexion limited 
to 110 degrees.  Here, again, this does not approximate the 
limitation of flexion to 30 degrees, which is required for a 
higher rating.  38 C.F.R. § 4.7.  The Board has reviewed the 
entire record and finds no competent medical evidence that 
the veteran has a limitation of flexion which would 
approximate the criteria for a higher rating.  The post 
service VA examinations provide the only flexion measurements 
of record.  These reports by trained medical professionals 
are the most probative evidence as to the limitation of knee 
flexion and establish that it does not approximate the 
criteria for a higher rating.  These medical reports provide 
a preponderance of evidence against a higher rating based on 
limitation of flexion, so the evidence is not in equipoise.  
Thus, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b); 38 C.F.R. 3.102; see also Ortiz v. 
Principi, 274 F.3d 1361 (2001).

Turning to the criteria based on limitation of extension, or 
straightening of the leg, limitation in the ability to extend 
the leg will be rated as noncompensable where extension is 
limited to 5 degrees; 10 percent disabling where extension is 
limited to 10 degrees; 20 percent disabling where extension 
is limited to 15 degrees; 30 percent disabling where 
extension is limited to 20 degrees; 40 percent disabling 
where extension is limited to 30 degrees; and 50 percent 
disabling where extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  Here again, the VA 
examination reports provide the most probative evidence.  
Indeed the only competent medical evidence as to the 
limitation of extension of either knee.

The examination reports show that in October 1997, the right 
knee had active extension to 8 degrees and passive extension 
to 6 degrees, both with pain anteriorly.  These findings 
reflect the consideration of the effects of pain in 
accordance with 38 C.F.R. §§ 4.40, 4.45, DeLuca and Arnesen.  
The limitation of extension does not approximate the 15 
degree limitation required for the next higher rating.  

On the October 1997 VA examination, the left knee had active 
extension to 7 degrees and passive extension to 5 degrees, 
both with pain anteriorly.  The limitation of extension does 
not approximate the 15 degree limitation required for the 
next higher rating.

The October 1997 VA examination showed both knees to have 
crepitus, greater on the right, as well as pain.  With pain 
on motion and crepitus, 38 C.F.R. § 4.59 requires the 
assignment of a minimum compensable rating of 10 percent.  
The regulation does not provide an additional or higher 
rating.  Since the minimum compensable rating of 10 percent 
has already been assigned, this regulation does not provide 
additional compensation.

There was no further evidence as to knee symptoms until the 
December 1998 hearing.  At the hearing, this Board Member 
reviewed the October 1997 examination findings with the 
veteran and he gave sworn testimony that, in his opinion, his 
symptoms were worse.  Pursuant to the veteran's testimony, 
and other factors, the case was remanded for another 
examination.

The veteran's knees were examined by VA on June 20, 2000.  
The examination considered pain and other factors set forth 
in 38 C.F.R. §§ 4.40 and 4.45 in compliance with DeLuca and 
Arnesen.  Right knee extension was limited to 20 degrees.  A 
20 degree limitation of extension meets the criteria for a 30 
percent rating but does not approximate the limitation of 
extension (30 degrees) required for the next higher rating.  
38 C.F.R. § 4.7.  Left knee extension was limited to 
15 degrees.  A 15 degree limitation of extension meets the 
criteria for a 20 percent rating but does not approximate the 
limitation of extension (20 degrees) required for the next 
higher rating.  38 C.F.R. § 4.7.

The provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 
reflect that the effective date of an award of increased 
compensation will be based on facts found, with the effective 
date being the earliest date on which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim for increase is received within one year from such 
date.  The plain language of the statutory provision and 
implementing regulation indicates that the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased.  
See also VAOPGCPREC 12-98.

Since the June 2000 VA examination contains the earliest 
evidence documenting the worsening of the limitation of 
motion of the veteran's knees, the date of this examination 
is the appropriate effective date for the increased rating.  

With consideration of Fenderson and the applicable law and 
regulations enumerated and discussed above, the Board finds 
that the right knee is properly rated as 10 percent disabling 
from February 1, 1995, to June 20, 2000, and as 30 percent 
disabling from June 20, 2000.  Likewise, the left knee is 
properly rated as 10 percent disabling from February 1, 1995, 
to June 20, 2000, and as 20 percent disabling from June 20, 
2000.  As discussed above, the preponderance of the evidence 
establishes that the right knee disability does not 
approximate the criteria for a rating in excess of 30 percent 
and the left knee disability does not approximate the 
criteria for a rating in excess of 20 percent at any time 
since the veteran's retirement from service.

Duodenal Ulcer.  On the October 1997 and June 2000 VA 
examinations, the diagnosis was duodenal ulcer.  On the VA 
examination of November 1999, the diagnosis was gastritis.  
There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  
38 C.F.R. § 4.113.  The evaluation of the same disability 
under various diagnoses is to be avoided.  [T]he evaluation 
of the same manifestation under different diagnoses [is] to 
be avoided.  38 C.F.R. § 4.14.  Ratings under diagnostic 
codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other. A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.114.  When an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  With these factors in mind, 
the Board has considered rating the service-connected 
digestive disability under the various Diagnostic Codes for 
rating disorders of the digestive system.  The closest 
analogies are found under Codes 7305 and 7307.

For a duodenal ulcer, a 10 percent rating is appropriate 
where the disability is mild; with recurring symptoms once or 
twice yearly.  A 20 percent rating requires a moderate 
disability with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A 40 percent rating 
requires a moderately severe disability; less than severe, 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  The 
maximum rating under this code is 60 percent which requires a 
severe disability; with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7305.  

A chronic hypertrophic gastritis (identified by gastroscope), 
will be rated as 10 percent disabling where there are small 
nodular lesions, and symptoms.  A 30 percent rating will be 
assigned if there are multiple small eroded or ulcerated 
areas.  The next higher rating, 60 percent, requires severe 
hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. 
§ 4.114, Diagnostic Code 7307.  The Board notes that the 
endoscopic procedure in December 1991, during service, 
qualifies the disability for rating under this criteria.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Review of the veteran's medical history reflects that during 
service, he had a gastroscopic (endoscope) procedure in 
December 1991.  It disclosed a 2 millimeter flat lesion in 
the cardia with telangiectasia.  The pylorus was edematous 
but patent.  There was mild antral gastritis.  There was a 3 
millimeter duodenal ulcer in the bulb.  The impression was 
duodenal ulcer and gastritis.  When he was discharged to 
duty, in January 1992, the veteran was having minimal 
dyspepsia and he was prescribed medication for his 
gastrointestinal disorder.  

The December 1994 retirement examination report reflect that 
the veteran's abdomen and viscera were normal.  On the 
accompanying history, the veteran reported that he had been 
hospitalized for an ulcer and advised to have surgery if oral 
medication did not work.

In January 1996, the veteran reported that his stomach stayed 
swollen and he had to take medicine to ease the swelling and 
pain.  In March 1996, the veteran stated that his ulcer had 
activated itself and caused stomach pain.  Medication had not 
helped.  

The earliest post service evidence as to the extent of the 
disability came from a private physician, Andrew M. Axelrad, 
M.D., who examined the veteran in August 1997.  It was 
reported that the veteran had been experiencing epigastric 
pain on a daily basis for the past two to three weeks.  His 
medications included Tagamet.  The doctor concluded that the 
veteran had epigastric pain with symptoms suggestive of 
recurrent peptic ulcer disease.  The veteran was to be 
started on Zantac and would be scheduled for an upper GI 
series and small bowel follow through.

When the veteran was examined by VA in October 1997, it was 
noted that he had been hospitalized during service for a 
duodenal ulcer.  He had had vomiting of blood and passing 
blood in his bowel movements.  After service he had been seen 
by a civilian doctor.  The VA examiner noted that the veteran 
had recently underwent an upper GI series and other x-rays 
and that the veteran would provide records of those studies 
to VA.  Abdominal examination was normal, with no tenderness 
or masses.  The diagnosis was duodenal ulcer with normal 
physical findings and normal laboratory studies.

At his December 1998 hearing, the veteran testified that he 
sought treatment from Dr. Axelrad because he was having 
problems.  The physician tested the veteran and prescribed 
medication and he had not had a problem since.

The report of the November 2, 1999, VA examination shows the 
veteran reported that he was seeing a private physician for 
gastrointestinal dysfunction and had undergone two 
colonoscopies within the past year by this physician.  He 
reported continuing abdominal symptoms, such as burning.  
Tagamet twice daily relieved symptoms.  On examination, the 
abdomen was soft and nontender, without organomegaly.  The 
diagnosis of gastritis was given on the basis of the 
veteran's symptoms, the doctor noting that the diagnosis was 
unsupported by more conclusive documentation.

On the June 2000 VA examination, the veteran reported that he 
experienced recurrent episodes of bleeding over the years.  
It was usually bright red blood per rectum with occasionally 
spitting up some blood.  The last episode was a week earlier.  
He reported that colonoscopy disclosed benign polyps.  He 
used Tagamet for upset stomach.  Examination revealed a 
somewhat protruded abdomen.  Bowel sounds were present.  No 
masses, tenderness, or perianal lesions were present.  The 
diagnosis was duodenal ulcer disease, diagnosed in late 
1980's or early 1990's, after upper gastrointestinal bleed; 
recurrent hematemesis, but mostly bright red rectal bleeding; 
and benign polyps on colonoscopy.

Analysis.  The veteran concluded his active military service 
at the end of January 1995.  In statements dated in January 
and March 1996, the veteran stated that his gastrointestinal 
disorder was symptomatic.  While he does not have the medical 
expertise to diagnosis the cause of the discomfort, as a lay 
witness, he can report what he actually experiences, such as 
chronic stomach discomfort.  See Gregory v. Brown, 8 Vet. 
App. 563 (1996).  Further, in August 1997, a private 
physician, concluded that the veteran had epigastric pain 
with symptoms suggestive of recurrent peptic ulcer disease.  
This shows that the disability was sufficiently symptomatic 
to meet the criteria of 38 C.F.R. § 4.114, Diagnostic Codes 
7305 or 7307 for a 10 percent rating.  Thus, the Board 
assigns a 10 percent rating from the day after the veteran 
left service, February 1, 1995.

VA examination in November 1999 reflects that the veteran 
reported that he was seeing a private doctor for his 
gastrointestinal complaints.  He told of burning abdominal 
symptoms, relieved by medication.  The veteran's stomach was 
still symptomatic on the June 2000 VA examination.

The Board concludes that there is no competent evidence of a 
moderate level of disability with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration; or with continuous manifestations of moderate 
severity.  There is no competent evidence of anemia, weight 
loss or incapacitating episodes.  There is no competent 
evidence of the constellation of symptoms associated with a 
severe ulcer, such as periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  
Thus, there is no competent evidence which would support a 
higher rating under 38 C.F.R. § 4.114, Diagnostic Code 7305.

Turning to the criteria for evaluating gastritis, the 
gastroscopy in service identified one small area of gastritis 
and one small ulcer.  There is no competent evidence of 
multiple small eroded or ulcerated areas.  There is no 
competent evidence of hemorrhages, or large ulcerated or 
eroded areas.  Thus, there is no competent evidence which 
would support a higher rating under 38 C.F.R. Part 4, Code 
7307.

While consideration has been given to the lay testimony as to 
mild symptoms, the medical evidence provides the most 
probative evidence as to whether the disability has manifest 
the criteria for a higher evaluation.  The medical evidence 
here provides a preponderance of the evidence which weighs 
against higher ratings than those assigned here.  Thus, the 
benefit of the doubt rule is not applicable as to this issue.  
See Ortiz, supra.

The Board has considered the issues raised by the Court in 
Fenderson and whether staged ratings should be assigned.  We 
conclude that the veteran's duodenal ulcer has been nor more 
than mildly symptomatic since his retirement from service and 
has not changed to such an extent that staged ratings are 
warranted.  

Right and Left Ulnar Neuropathy.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate 
incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124.

Complete paralysis of the ulnar nerve manifested by the 
"griffin claw'' deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers cannot spread the fingers (or 
reverse), cannot adduct the thumb; flexion of wrist weakened, 
will be rated as 60 percent disabling in the major extremity 
and as 50 percent disabling in the minor extremity.  
Incomplete paralysis will be rated as will be rated as 40 
percent disabling in the major extremity and as 30 percent 
disabling in the minor extremity where severe, as 30 percent 
disabling in the major extremity and as 20 percent disabling 
in the minor extremity where moderate, and as 10 percent 
disabling where mild, in either extremity.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8516.  Neuritis (Code 8616) and 
neuralgia (Code 8716) will be rated under the above criteria.  

The veteran's right and left upper extremity ulnar neuropathy 
is currently rated as neuralgia under Code 8716.  The 
neuropathy has been assigned a 10 percent rating, effective 
the first day after the veteran completed his active service.  

Review of the veteran's medical history in accordance with 
the regulations, including 38 C.F.R. § 4.1, 4.2, included the 
service medical records.  In July 1990, there was a complaint 
of right arm numbness and tingling, which was noted to be in 
the distribution of the ulnar nerve.  It came on while 
working on a typewriter or driving.  Objectively, motor 
responses were strong and sensory responses were intact.  
Reflexes were 2+.  The assessment was an ulnar nerve 
irritation.  Left arm complaints were recorded in August 1990 
and the veteran was seen for a consultation.  An 
electromyogram, in August 1991, was interpreted as revealing 
delayed left ulnar and median sensory nerve action 
potentials, with depression and borderline abnormal 
amplitudes.  Motor potentials were normal.  The impression 
was peripheral sensory neuropathy.  On the December 1994 
retirement examination, the veteran's complaints of 
occasional numbness in both arms were noted.  The examination 
report shows his neurologic status was normal.  

On the October 1997 VA examination, the veteran reported that 
shooting pain in both arms began in service.  It went into 
the small and ring fingers of both arms, occurred 3 to 4 
times per week and lasted 3 to 5 minutes.  Shaking his hands 
made them feel better.  On examination, the upper extremities 
had normal strength, good grips, normal pulses, normal 
warmth, and normal reflexes.  He was neurologically normal.  
The diagnosis was right and left ulnar neuropathy.  

On the October 1997 VA examination, the veteran described a 
mild neuropathy, for which the current 10 percent rating is 
appropriate.  The veteran's own description does not reflect 
the frequency or severity of symptoms associated with a 
moderate or higher degree of impairment.  The examining 
physician did not find any objective symptomatology 
consistent with a higher degree of impairment.  

In December 1998, the veteran provided sworn testimony to the 
effect that the neuropathy affected his job as a personnel 
officer.  It would bother him if he was on the computer a 
lot.  The testimony did not describe more than a mild 
neuralgia.  

The veteran's peripheral nerves were examined by VA in 
December 1999.  He described pain, numbness and tingling 
radiating from the elbows to the ulnar aspect of the hands, 
including the ring and little fingers.  He currently 
experienced episodes on a near daily basis.  They were 
relieved by shaking the affected arm and brought on by 
placing his elbows on a hard surface.  Episodes also occurred 
while at the computer and spontaneously at night.  

December 1999 X-rays showed a small olecranon tubercle spur 
on the right elbow. The left elbow was normal.  

The December 1999 neurologic examination disclosed decreased 
pin and touch sensation in the ulnar half of both hands, 
including ring and little fingers and the ulnar aspect of the 
distal forearm, bilaterally.  There was full strength in all 
muscles and no atrophy.  Deep tendon reflexes were 2+ 
throughout.  There was a positive Tinel sign at both elbows 
at the ulnar grooves.  There was a negative Tinel sign at the 
wrists.  The diagnosis was bilateral ulnar nerve sensory 
neuropathy.  

In June 2000, the claims folder and medical records were 
reviewed by the physician who examined the veteran in 
December 1999.  He stated that there was no change in the 
diagnosis and the only addition was notation of a full range 
of motion of the elbows, wrists and fingers, bilaterally.  

The veteran reports episodes of pain, tingling and numbness.  
His complaints are consistent with the findings of the 
electromyogram in service as well as the findings of service 
department and VA examiners.  In addition to the episodes 
described by the veteran, medical personnel have described 
decreased pin and touch sensation in the ulnar distribution 
and a positive Tinel sign at both elbows at the ulnar 
grooves.  However, the symptoms are wholly sensory.  That is, 
there is no impairment of other critical nerve functions, 
particularly reflexes and muscle control.  The sensory 
symptoms described by the veteran and examiners still 
describe a mild impairment for which a 10 percent rating is 
appropriate.  Even though there may be some increase in 
frequency, the severity and frequency of the symptoms remain 
within a mild impairment and do not approximate the moderate 
impairment required for a higher rating.  38 C.F.R. § 4.7.

The Board has considered the issues raised by the Court in 
Fenderson and whether staged ratings should be assigned.  We 
conclude that the veteran's ulnar neuropathy has been within 
the mild range since his retirement from service and has not 
changed to such an extent that staged ratings are warranted.  

There is no evidence which supports a rating in excess of 10 
percent for ulnar neuropathy of either extremity.  The 
veteran's description of his symptoms and the medical reports 
provide a preponderance of the evidence which weighs against 
the claim, so the benefit of the doubt rule has no 
application in evaluating the ulnar neuropathy of either 
extremity.  See Ortiz, supra.  

Other Criteria and Extraschedular Rating

As to all disabilities evaluated in this case, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered whether or not they 
were raised by the veteran as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his service-connected disabilities have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An evaluation in excess of 10 percent for patellofemoral 
syndrome of the right knee, prior to June 20, 2000, is 
denied.  An evaluation in excess of 30 percent for the 
service-connected patellofemoral syndrome of the right knee 
is denied.  

An evaluation in excess of 10 percent for patellofemoral 
syndrome of the left knee, prior to June 20, 2000, is denied.  
An evaluation in excess of 20 percent for the service-
connected patellofemoral syndrome of the left knee is denied.  

A 10 percent rating for the service-connected duodenal ulcer 
is granted from February 1, 1995, subject to the law and 
regulations governing the payment of monetary awards.  A 
rating in excess of 10 percent for the service-connected 
duodenal ulcer is denied.

An evaluation in excess of 10 percent for right ulnar 
neuropathy is denied.  

An evaluation in excess of 10 percent for left ulnar 
neuropathy is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


